Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-17 are allowed. 
Shibata et al. (US 2019/0094656, hereinafter Shibata) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Shibata fails to teach or suggest “…in a case where the defocus amount is out of the range of the second in- focus management width, the focusing lens to perform the focus detection processing again; and changing, in a case where a subject to be subjected to the focus detection processing is a saturated subject, at least one of the range of the second in-focus management width and the focusing adjustment operation” in combination with all other limitations recited in claim 1.
Independent claims 7, 9, and 14-17 recite similarly allowed limitations. 
Dependent claims 2-6, 8, and 10-13 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shibata is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Shibata discloses, an imaging apparatus includes a storage unit configured to store beforehand a focus position serving as a reference for a predetermined subject, and a unit configured to drive a focus lens at a position away by a predetermined depth from the focus position serving as a reference that is stored, and calculate a defocus amount (Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696